        Case 4:18-cv-00519-ALM Document 27 Filed 10/28/19 Page 1 of 2 PageID #: 663
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

                                         DATE: 10/28/2019

DISTRICT JUDGE                                      COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                COURTROOM DEPUTY: Keary Conrad
  WAPP TECH LIMITED PARTNERSHIP,
  WAPP TECH CORP
                                                   4:18-CV-469
  v.

  SEATTLE SPINCO, INC., EntIT
  SOFTWARE, LLC., EntCO INTERACTIVE
  (ISRAEL) LTD., ENTCO GOVERNMENT
  SOFTWARE, LLC, MICRO FOCUS (US)
  INC.,
  WAPP TECH LIMITED PARTNERSHIP,
  WAPP TECH CORP                                   4:18-CV-501

  v.

  WELLS FARGO & CO.,
  WAPP TECH LIMITED PARTNERSHIP,
  WAPP TECH CORP
                                                   4:18-CV-519
  v.

  BANK OF AMERICA CORP.,


  ATTORNEYS FOR PLAINTIFF                                  ATTORNEYS FOR DEFENDANT
  Hunter Parker and Tim Devlin                             Mark Reiter and Ashby Morgan

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:        MINUTES: Scheduling conference
 8:58 a.m.    Court in session. Court notes appearances.

 8:59 a.m.    Court hears argument from counsel regarding the pending Motion to Transfer (Dkt. #98) filed
              September 17, 2019.
 9:00 a.m.    Parties discuss disputes brought out in the case management reports and deadlines requested by
              the Parties. Defendants request until November 27 for contentions - Court orally grants that
              request.
       Case 4:18-cv-00519-ALM Document 27 Filed 10/28/19 Page 2 of 2 PageID #: 664
      CASE NO.    DATE: 10/28/2019
      PAGE 2 - PROCEEDINGS CONTINUED:



TIME:       MINUTES: Scheduling conference
9:16 a.m.   Court hears argument from the Parties regarding privilege logs. Plaintiffs will file a notice withi
            the Court within one week.
9:22 a.m.   Court hears argument from the Parties regarding deposition hours and protective order. Plaintiff
            anticipates 5 days of trial and Defendants anticipate 8-10 days. Parties discuss time limits.
9:27 a.m.   Court advises of trial procedures; strikes through the panel, un-timed voir dire, and jury asks
            questions of the witnesses. Further procedures will be discussed at the Final Pretrial Conference.
9:29 a.m.   Court adjourned.


                                                   DAVID O'TOOLE, CLERK

                                                   BY:      Keary Conrad
                                                          Courtroom Deputy Clerk
